DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 3/8/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Regarding the arguments that the cited references do not teach “calculating a first score for each object in the ontology database to determine an object importance based on a number of connections in the first network to other objects” and “calculating a second score for each object in said ontology database based on a number of connections in said second network to said search term and said search term synonyms and based on a number of connections in said second network to said terms related to said search term and said search term synonyms”.
Bly teaches at para. 34, 84-85: linking certain topics/variables to an ontology or other set of data that provides equivalents or similar terms to those used... construct a feature graph (i.e., nodes representing a topic, edges representing a statistical association, measures including a metric...) The data model is then stored in the database; 
para. 103-104: a statistical association with a high and significant "feature importance" score measured in a model with a high area under the curve (AUC) score; para. 140: variables that have relatively high and/or significant Feature Importance in the model from which an association was sourced are of greater weight than Variables with a lower and/or insignificant Feature Importance.
para. 178-184: measure of the identified association(s) of concepts and ranking search results. 
Ogilvy teaches at para. 153: improve the relevance of search results by weighting input text terms based on their appearance in both local and global context. The global index creates a lookup providing information on how valuable a particular text term is relative to other text terms. The local score is combined with the global score to calculate the overall importance of the input text terms from the input document in the search; para. 155: when looking at a small number of input terms, additional information to that of the search terms themselves is required to find more relevant results. To do this, the methods and systems disclosed herein incorporate user interactions with the search results directly to determine how to expand the input text information, for example to add additional terms or to increase or decrease the relative importance of certain terms using dynamic weighting systems. Thus, the global score includes additional relating terms. The combination of references does teach the argued limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bly (US 20200250562) view of Ogilvy et al. (US 20120278341).
As per claims 1, 8, 15, Bly teaches 
a computer-implemented method for discovering objects in a database containing a 2populated ontology, the method comprising: 3constructing a first network with objects as nodes and shared concepts as edges between 4said objects (para. 84: linking certain of the variables to an ontology (e.g., International Classification of Diseases) or other set of data that provides semantic equivalents or semantically similar terms to those used…; para. 95: a Feature Graph is populated with information/data about statistical associations retrieved from (for example) journal articles, scientific and technical databases, digital "notebooks" for research and data science, experiment logs, data science and machine learn; fig. 2a: regularly retrieve information about statistical associations and the data used to measure the associations. Semantically ground variable names using predefine ontologies. Semantically ground variable names using predefined ontologies); 
5calculating a first score for each object in said ontology database to determine an object 6importance based on a number of connections in said first network to other objects and based on 7a number of connections in said first network to objects with a number of connections to other 8objects that exceeds a threshold number (para. 11, 34: statistical associations retrieved by searching the  Feature Graph may be filtered based on their scientific quality scores; the computation of a quality score may combine data stored within the Feature Graph (for example, the statistical significance of a given association or the degree to which the association is documented) with data stored outside the Feature Graph (for example, the number of citations received by the journal article from which the association was retrieved, or the h-index of the author of that article; para. 93: variable may only be retrieved if a statistical association value is above a defined threshold; para. 103, 136-139); 
9receiving a search term; 10determining terms that are synonyms to said search term; 11constructing a second network with nodes corresponding to terms related to said search 12term and said search term synonyms and objects associated with said search term and said search 13term synonyms, wherein edges of said second network correspond to relationships between said 14terms related to said search term and said search term synonyms and said objects associated with 15said search term and said search term synonyms (para. 35: using conventional approaches data is organized to be searchable primarily based on language. For example, this form of organization might be based on metadata about a dataset (e.g., author name), a label of a column, row, or field in a dataset, or a semantic relationship between a user's search input and those data labels (such as equivalence, sufficient similarity, being common synonyms; para. 57-58: given that researchers and data scientists may employ different words to describe the same or a closely similar concept, variable names ( e.g., "aerobic exercise") are stored as retrieved and may then be semantically grounded to (i.e., linked or associated with) public domain ontologies to facilitate clustering of variables ( and the associated statistical association) based on common or typically synonymous or closely related terms and concepts); 
16calculating a second score for each object in said ontology database based on a number of 17connections in said second network to said search term and said search term synonyms and based 18on a number of connections in said second network to said terms related to said search term and 19said search term synonyms (para. 97: note that information/data retrieval is happening regularly and, in some cases, continuously, providing the system with new information to store and structure and expose to users; para. 56: feature importance, feature rank, model performance (e.g., AUC score), and other statistical values regarding an association are identified and stored as retrieved. Thus, objects are updated with new scores); 
2022ranking objects in said ontology database based on associated final scores; and 23presenting objects from said ontology database to a user based on their associated rank (para. 56: feature importance, feature rank, model performance (e.g., AUC score), and other statistical values regarding an association are identified and stored as retrieved; para. 103: the computation of quality scores may combine data stored within the Feature Graph (for example, the statistical significance of a given association or the degree to which the association is documented) with data stored outside the Feature Graph (for example, the number of citations received by the journal article from which the association was retrieved, or the h-index of the author of that article; para. 184: presenting to the user a ranking or listing of the identified datasets, with such ranking or listing being subject to filtering by one or more user specified criteria (if desired).).  Bly does not explicitly teach combining said first and second scores to obtain a final score for each object in said 21ontology database.
	Ogilvy teaches 
combining said first and second scores to obtain a final score for each object in said 21ontology database (para. 42: the global weighting associated with each global text term may be further determined with respect to the local weighting of each text term. The local weighting for a particular text term may be different when associated with different documents thus resulting in a plurality of local term weightings for the particular text term in which the text term appears, and the global weighting may be determined with respect to a combination of the plurality of local weightings for the particular text term; para. 153: In order to improve the relevance of the results, the presently disclosed methods and systems use a method of weighting input text terms based on their appearance in both a local (in the input document) and global (all documents in the database) context. This weighting methodology allows the search to quickly quantify the relevance of the result set in real time. The global index creates a lookup providing information on how valuable a particular text term is relative to other text terms. This value can be due to many factors, such as rareness of the terms, appearance in previously positive/negative results, etc. This global index is continually updating, adjusting and improving its own scoring methodology based on individual searches and user interactions with the system. The local score is combined with the global score to calculate the overall importance of the input text terms from the input document in the search; fig. 1). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bly and Ogilvy et al. to effectively improve the user experience for all users of the system by returning more relevant initial results to a search query.

As per claims 12, 9, 16, Bly teaches
2querying said ontology database for all objects and their associated concepts (para. 11, 57, 76: given that researchers and data scientists may employ different words to  describe the same or a closely similar concept, variable names ( e.g., "aerobic exercise") are stored as retrieved and may then be semantically grounded to (i.e., linked or associated with) public domain ontologies (e.g., Wikidata) to facilitate clustering of variables ( and the associated statistical association) based on common or typically synonymous or closely related terms and concepts; para. 84: linking certain of the variables to an ontology (e.g., International Classification of Diseases) or other set of data that provides semantic equivalents or semantically similar terms to those used).  

As per claims 13, 10, 17, Bly teaches
2storing said first score associated with each object within said ontology database (para. 101: numerical values (e.g., 0.725) and statistical properties (e.g., p-value=0.03) of an association are stored in SystemDB (or a constructed Feature Graph) as retrieved. As noted, given that researchers and data scientists may employ different words to describe the same concept, variables names (e.g., "aerobic exercise") are stored as retrieved and are semantically grounded to public domain ontologies (e.g., Wikidata) to facilitate clustering of variables (and the statistical associations) based on common or similar concepts (such as synonymous terms);

As per claims 4, 11, 18, Bly teaches
P202001241US01Page 26 of 31PATENTquerying said ontology database for said objects associated with said search term and said  search term synonyms (para. 57-58: given that researchers and data scientists may employ different words to describe the same or a closely similar concept, variable names ( e.g., "aerobic exercise") are stored as retrieved and may then be semantically grounded to (i.e., linked or associated with) public domain ontologies (e.g., Wikidata) to facilitate clustering of variables ( and the associated statistical association) based on common or typically synonymous or closely related terms and concepts).  

As per claims 15, 12, 19, Bly teaches
2querying said ontology database for said terms related to said search term and said search 3term synonyms (para. 35: using conventional approaches data is organized to be searchable primarily based on language. For example, this form of organization might be based on metadata about a dataset (e.g., author name), a label of a column, row, or field in a dataset, or a semantic relationship between a user's search input and those data labels (such as equivalence, sufficient similarity, being common synonyms).  

As per claims 16, 13, 20, Bly teaches
wherein data quality is used as a weight in said 2calculated first score (para. 9, 34: statistical associations retrieved by searching the  Feature Graph may be filtered based on their scientific quality scores; the computation of a quality score may combine data stored within the Feature Graph (for example, the statistical significance of a given association or the degree to which the association is documented) with data stored outside the Feature Graph (for example, the number of citations received by the journal article from which the association was retrieved, or the h-index of the author of that article; para. 136-139).

As per claims 17, 14, Bly teaches
wherein said presented objects from said ontology 2database comprise one or more of the following: documents, web pages and descriptions of 3physical objects within an electronic archive (para. 48: the database manager performs the search on the database using the results from the ontology processing, not only are the records matching "Brain Tumor" returned but so are the records matching the terms identified from the ontology search. For example, if the ontology search for "Brain Tumor" resulted in the following terms being identified: "Neurocytoma", "Intraventricula Neoplasm", "Pineoblastoma", and "Pineocytoma", the database manager 110 searches the database for records matching not only "Brain Tumor" but Neurocytoma", "Intraventricula Neoplasm", "Pineoblastoma", and "Pineocytoma" as well, which results in all of the records shown in FIG. 2 being returned; para. 52, 95: a Feature Graph is populated with information/data about statistical associations retrieved from (for example) journal articles, scientific and technical databases, digital "notebooks" for research and data science, experiment logs, data science and machine learn, 188: the data objects may correspond to data records having fields and associated services).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn (US 20140195549) teaches at para. 47: view of importance of each factor relative to the other factors, combined scores above a particular threshold score.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/8/2022






/ALEX GOFMAN/Primary Examiner, Art Unit 2163